United States Court of Appeals
                      For the First Circuit


No. 19-2090

                         JANET H. FOISIE,

                      Plaintiff, Appellant,

                                v.

                 WORCESTER POLYTECHNIC INSTITUTE,

                       Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Timothy S. Hillman, U.S. District Judge]


                              Before

                    Lynch, Selya, and Barron,
                         Circuit Judges.


     Campbell D. Barrett, with whom Adam S. Mocciolo and Pullman
& Comley, LLC were on brief, for appellant.
     Jennifer L. Chunias, with whom Roberto M. Braceras and Goodwin
Procter LLP were on brief, for appellee.


                          July 24, 2020
            SELYA, Circuit Judge. Over two centuries ago, Sir Walter

Scott famously wrote about "what a tangled web we weave . . . when

first we practise to deceive."           W. Scott, Marmion, canto VI,

st. 17 (1808).     The factual scenario that undergirds this appeal

—   a   scenario   in   which   a   husband,   embroiled     in   matrimonial

proceedings, allegedly concealed millions of dollars in assets in

order to shortchange his wife in the divorce settlement — is a

poster child for Scott's discerned wisdom.

            The litigation out of which the appeal arises takes the

form of a suit by the allegedly defrauded ex-wife, plaintiff-

appellant Janet H. Foisie, against an eleemosynary institution,

defendant-appellee Worcester Polytechnic Institute (WPI), which

was a beneficiary of the ex-husband's largesse.             The suit seeks to

recoup    assets    purportedly     gifted     for   less     than   adequate

consideration by the ex-husband, now deceased, to WPI.                   The

district court dismissed the plaintiff's complaint for what the

court deemed an absence of statutory standing.                See Foisie v.

Worcester Polytechnic Inst., 408 F. Supp. 3d 7, 17 (D. Mass. 2019).

After careful consideration, we vacate the judgment and remand for

further proceedings.

I. BACKGROUND

            Because this appeal flows from the district court's

order granting a motion to dismiss, we draw the relevant facts

from the complaint, accepting all well-pleaded factual allegations


                                    - 2 -
as true.   See SEC v. Tambone, 597 F.3d 436, 438, 441 (1st Cir.

2010) (en banc).

           In September of 2010, Janet and Robert Foisie decided to

part ways after approximately fifty years of marriage.                To start

unraveling the marital knot, the couple engaged a private mediator

in Connecticut.    The couple agreed to make complete and accurate

disclosures of their assets.        On two occasions during mediation,

Robert listed his assets and represented that he had no offshore

accounts or other undisclosed assets.

           The   mediation      proved    fruitful:      Janet    and    Robert

eventually agreed to a mutually acceptable split of assets and

entered into a divorce settlement agreement (the Agreement). Under

the terms of the Agreement, the couple assented to a division of

assets that left each with roughly $20,000,000 in securities and

some real estate.      Robert also retained ownership of several

corporations.    The Agreement required the parties to certify that

each of them had "fully disclosed all of their assets."

           In    January   of     2011,     Janet     initiated   a     marital

dissolution action in a Connecticut state court.            Later that year,

Janet and Robert jointly submitted the Agreement to the state court

and moved for a stipulated judgment of dissolution (pursuant to

the terms of the Agreement). Shortly thereafter, the court entered

the stipulated judgment.




                                    - 3 -
           In connection with the dissolution proceedings, Janet

and Robert exchanged sworn financial statements purporting to

disclose all of their respective assets.           Robert also testified

before the state court, affirming the truthfulness of his earlier

disclosures and vouchsafing that he did not intend to collect on

a $700,000 promissory note executed by the couple's son — an asset

that Robert had previously disclosed.         In accepting the terms of

the Agreement and consenting to the stipulated judgment, Janet

relied on Robert's representations about his assets.

           Looking back, Janet now alleges that Robert deliberately

deceived   her   about   the   scope   of   his   assets   throughout   the

negotiations leading to the divorce.         Most prominently, she says

that Robert failed to disclose the existence of a Swiss trust (the

Vaduz Trust), valued at approximately $4,500,000 at the time of

the divorce.     This allegation is not plucked out of thin air:        in

November of 2016, Robert acknowledged (in a discovery response

related to Janet's effort to reopen the divorce case) that he

had failed to reveal the existence of the Vaduz Trust during the

divorce proceedings.

           In addition, Robert is alleged to have concealed the

existence of twelve promissory notes, collectively valued at more

than $10,000,000.     All of these notes were executed either by the

couple's son or by corporations owned at least partially by him,

and all were payable to Robert.        None of these notes corresponds


                                  - 4 -
to the $700,000 promissory note that Robert made known during the

divorce proceedings.         In December of 2015, Robert accepted payment

in the amount of $3,000,000 from his son against the promissory

notes.     He did not disclose this payment to Janet.

             This     flim-flam    set     the       stage   for    the     allegedly

fraudulent transfers that lie at the heart of this litigation.

After the divorce, Robert transferred the Vaduz Trust and the

$3,000,000 he had surreptitiously collected from his son to WPI

(his alma mater) as charitable gifts.                In discovery connected with

Janet's effort to reopen the divorce case, Robert appears to have

acknowledged transferring the Vaduz Trust to WPI in March of 2016,

ostensibly in partial satisfaction of an oral pledge that he made

in 2009 to donate between $40,000,000 and $60,000,000 to the

school.    Janet further alleges that, in December of 2016, "Robert

transferred yet more money to WPI and/or to the government of

Antigua and Barbuda" to facilitate "unlimited" scholarships for

prospective students from that country. In all, Janet says, Robert

gave at least $39,000,000 to WPI following the divorce.

             Robert died in June of 2018.                Janet alleges, though,

that   through      his    fraudulent      concealment       of    assets,    Robert

hoodwinked      her       into   entering        a    disadvantageous        divorce

settlement based on a woefully inaccurate picture of his assets;

that from and after the time of the divorce, she has had a claim

on   all   of   the    assets     Robert    concealed        during   the    divorce


                                      - 5 -
proceedings (inasmuch as those assets were part of the marital

estate); that Robert's estate is liable to her for, among other

things, fraud and breach of contract; that Robert's various

transfers to WPI were made for either no consideration or for

less than equivalent value to thwart her legitimate claims; and

that those transfers left Robert insolvent.

         Robert's deceit sparked a rash of litigation.1 To begin,

Janet moved in April of 2015 — before Robert's transfers of the

Vaduz Trust and funds collected on the promissory notes — to

reopen the financial aspects of the divorce case.   When discovery

revealed that Robert had failed to disclose the Vaduz Trust and


    1 Although the complaint does not provide chapter and verse
concerning the earlier litigation, it provides a docket number
for the plaintiff's divorce case, references to discovery
related to her motion to reopen that case, and allusions both
to her claims regarding the assets that Robert concealed and to
Robert's putative liability for the causes of action stated in
her civil suit. In addition, the parties attached copies of the
dockets associated with the plaintiff's state court proceedings
to their briefing below. Although a court reviewing the grant
of a motion to dismiss for failure to state a claim ordinarily
may not stray beyond the facts averred in the complaint and its
attachments, this rule admits of certain narrow exceptions for,
among other things, official public records.     See Freeman v.
Town of Hudson, 714 F.3d 29, 35-36 (1st Cir. 2013). Judicial
decisions and records from related state court proceedings fall
within the public records exception. See San Gerónimo Caribe
Project, Inc. v. Acevedo-Vilá, 687 F.3d 465, 471 & n.2 (1st Cir.
2012) (en banc); Boateng v. InterAmerican Univ., Inc., 210 F.3d
56, 60 (1st Cir. 2000). Consequently, we incorporate pertinent
dates and details from the state court proceedings, including
the Connecticut Supreme Court's recent decision permitting the
plaintiff to substitute the executors of Robert's estate as
defendants in one such case. See Foisie v. Foisie, __ A.3d __
(Conn. 2020) [No. SC 20384].


                             - 6 -
had subsequently transferred it to WPI, she brought a parallel

civil action in a Connecticut state court in January of 2017

(after some but not necessarily all of Robert's transfers to

WPI)       against Robert and WPI for, among other things, fraud,

fraudulent transfer, and breach of contract.

               After    WPI   moved      to   dismiss   the   fraudulent   transfer

action for want of in personam jurisdiction, Janet withdrew her

claims against WPI without prejudice and sued WPI in the United

States District Court for the District of Massachusetts.                    Seeking

to avoid Robert's allegedly fraudulent transfers to WPI and to

recoup the assets allegedly concealed from her during the divorce

proceedings, Janet asserted claims of actual and constructive

fraudulent transfers under both the common law and Connecticut's

version of the Uniform Fraudulent Transfer Act (UFTA), see Conn.

Gen.       Stat.   §§   52-552e     to   -552f.      Following    some   procedural

skirmishing that resulted, among other things, in the filing of an

amended      complaint,2      WPI   moved     to   dismiss.      It   contended   (as

relevant here) that Massachusetts law governed Janet's claims;

that she did not qualify as a "creditor" capable of prosecuting

UFTA claims; and that her common law claims were preempted by the

Massachusetts version of the UFTA.                 Janet opposed the motion but,

after briefing and oral argument, the district court dismissed the


       2
       For ease in reference, we refer throughout to the first
amended complaint as "the complaint."


                                          - 7 -
complaint.      See Foisie, 408 F. Supp. 3d at 17.                        This timely appeal

ensued.

II. ANALYSIS

               The plaintiff attacks the district court's dismissal of

her complaint primarily on two fronts.                       First, she objects to the

court's threshold determination that Massachusetts law governs her

claims.     Second, she assigns error to the court's determination

that she does not qualify as a "creditor" for purposes of the UFTA.

WPI defends the district court's rescript on both of these points.

In addition, it asserts an alternative basis for dismissal:                                that

the    plaintiff         failed        to   plead     her        claims     with     sufficient

particularity.           After an examination of Article III standing and

ripeness, we grapple with these issues sequentially.

                    A.    Constitutional Standing & Ripeness.

               During oral argument in this court, it was suggested for

the    first    time      that    the       existence       of    a     Connecticut     divorce

judgment,      as    yet       unmodified,     might     undermine          the     plaintiff's

Article III standing and render her claims unripe.                                 Because this

suggestion implicates our subject matter jurisdiction, ordinary

waiver principles do not apply. See Pollard v. Law Office of Mandy

L.    Spaulding,         766    F.3d    98,   101     (1st       Cir.     2014).      We   must,

therefore, confront this suggestion head-on.

               The "'irreducible constitutional minimum' of standing"

comprises three elements:                   a plaintiff "must have (1) suffered


                                              - 8 -
an injury in fact, (2) that is fairly traceable to the challenged

conduct of the defendant, and (3) that is likely to be redressed

by a favorable judicial decision."       Spokeo, Inc. v. Robins, 136

S. Ct. 1540, 1547 (2016) (quoting Lujan v. Defs. of Wildlife,

504 U.S. 555, 560 (1992)).      To establish an injury in fact, a

plaintiff must demonstrate that "she suffered 'an invasion of a

legally    protected     interest'      that    is   'concrete        and

particularized' and 'actual or imminent, not conjectural or

hypothetical.'"    Id.   at   1548   (quoting   Lujan,   504   U.S.    at

560).   And to demonstrate that a case is ripe within the meaning

of Article III, the facts alleged must "'show that there is a

substantial controversy, between parties having adverse legal

interests, of sufficient immediacy and reality to warrant the

issuance of' the judicial relief sought."       Reddy v. Foster, 845

F.3d 493, 500 (1st Cir. 2017) (quoting Labor Relations Div. of

Constr. Indus. of Mass., Inc. v. Healey, 844 F.3d 318, 326 (1st

Cir. 2016)).   The constitutional standing and ripeness inquiries

are interrelated and often duplicative.         See id. at 499-500.

Importantly, however, both inquiries stand separate and apart

from the plaintiff's qualifications as a creditor capable of

pursuing claims under the UFTA.      See Enter. Fin. Grp. v. Podhorn,

930 F.3d 946, 950 (8th Cir. 2019).

          Even though the Article III concerns raised at oral

argument centered on the plaintiff's effort to reopen the divorce


                                - 9 -
judgment, her fraudulent conveyance claims are not premised

exclusively on that effort.         She also alleges that Robert's

transfers were made to hinder her ability to hold him accountable

under a number of civil causes of action.         But whether we view

the plaintiff's fraudulent conveyance claims through the prism

of her underlying civil suit or her underlying effort to reopen

the divorce case, we conclude that the plaintiff easily satisfies

the three elements of Article III standing.

          To start, she has plausibly alleged a concrete economic

injury — that Robert fraudulently concealed millions of dollars

that were part and parcel of the marital estate, triggering his

liability to her for various tort and contract claims; that he

gratuitously    transferred   the    concealed    assets   to   WPI   to

frustrate her claims; and that he subsequently conveyed millions

more to WPI without adequate consideration and in a manner that

rendered him insolvent.     See Gianfrancesco v. Town of Wrentham,

712 F.3d 634, 638 (1st Cir. 2013) (describing financial harm as

quintessential injury in fact).       Furthermore, the plaintiff's

claimed injury is fairly traceable to WPI's role in the transfers

because WPI's alleged receipt of the transferred assets deprived

the plaintiff of those assets and rendered Robert insolvent.

See Enter. Fin., 930 F.3d at 950.        The UFTA, like the common

law, provides a broad spectrum of remedies that would, if the

plaintiff's    fraudulent   conveyance   claims   prove    meritorious,


                                - 10 -
redress her alleged injury by allowing her, for instance, to

avoid the transfers or secure an injunction prohibiting WPI from

disposing of the transferred assets.                          See Conn. Gen. Stat.

§ 52-552h; Mass. Gen. Laws ch. 109A, § 8; Robinson v. Coughlin,

830 A.2d 1114, 1117-19 (Conn. 2003); Cavadi v. DeYeso, 941 N.E.2d

23, 32-34 (Mass. 2011).

             To    put   the   frosting       on   the    cake,     the   plaintiff's

fraudulent conveyance claims — at least to the extent that those

claims are predicated on her underlying civil suit — appear ripe

for     adjudication.              The     parties'       legal      interests        are

unquestionably adverse, and they are at loggerheads with respect

to every facet of the plaintiff's fraudulent conveyance claims.

What    is   more,   the    controversy        between        the   parties     is   "'of

sufficient immediacy and reality to warrant the issuance of' the

judicial relief sought."             Reddy, 845 F.3d at 500 (quoting Labor

Relations Div., 844 F.3d at 326).                   The plaintiff's underlying

civil     claims     are    actively        being     litigated       and,      if    she

successfully       prosecutes        her     fraudulent         conveyance      claims,

various      remedies      could     be    crafted       to    redress    her    injury

regardless of whether her civil claims have been reduced to

judgment by that time.             See, e.g., Conn. Gen. Stat. § 52-552h;

Mass. Gen. Laws ch. 109A, § 8.

             Similarly,        the       plaintiff's      fraudulent       conveyance

claims appear ripe to the extent that they are based on her


                                          - 11 -
motion to reopen the divorce case. Although an unresolved effort

to exhume a divorce judgment might conceivably spawn ripeness

concerns in some circumstances, the circumstances here do not

engender such concerns. The plaintiff filed her motion to reopen

the divorce case well before she lodged her fraudulent conveyance

claims in this action, and her motion to reopen remains pending.

Indeed, the Connecticut Supreme Court recently breathed new life

into it, reversing the superior court's denial of the plaintiff's

motion    to   substitute   the   executors   of   Robert's   estate   as

defendants in the aftermath of Robert's death.           See Foisie v.

Foisie, __ A.3d __, __ (Conn. 2020) [No. SC 20384, slip op. at

13].     And in any event, in considering how the existence of a

settled divorce judgment alters the ripeness calculus, we think

it relevant that, at bottom, the plaintiff's motion to reopen

the divorce case is premised on plausible allegations that the

judgment was secured through fraud.        See id. at __ [slip op. at

2].

            Finally, the fact that the plaintiff must reopen the

divorce judgment before she can secure an adjustment of the

marital estate is a barrier functionally indistinguishable from

the barriers facing the plaintiff in her civil suit against

Robert.    In each instance, she must overcome certain obstacles

in order to establish Robert's liability before prevailing.            If

the absence of a final judgment in the underlying civil suit


                                  - 12 -
does not automatically make this case a green banana — and we

do not think that it does — we fail to see how the still-unopened

divorce judgment could have such an effect.                        When all is said

and    done,    we     conclude      that,    under   these      circumstances,     the

plaintiff's motion to reopen the divorce case is of sufficient

concreteness          and   immediacy        to   warrant    a   finding    that    her

fraudulent          conveyance    claims      (to   the     extent   that   they    are

premised on that motion) are ripe within the purview of Article

III.

                                  B.   Choice of Law.

               As a threshold matter, the record makes manifest that

the    requirements         for   diversity       jurisdiction,      see    28   U.S.C.

§ 1332(a), are satisfied.              Janet is a citizen of Florida, WPI is

a Massachusetts corporation and maintains its principal place of

business there, and the amount in controversy comfortably exceeds

$75,000.       Moreover, it is apodictic that a federal court sitting

in diversity jurisdiction must apply state substantive law.                         See

Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938); Crellin Techs.,

Inc. v. Equipmentlease Corp., 18 F.3d 1, 4 (1st Cir. 1994).

               In    this    case,     the    parties     disagree    about      whether

Connecticut or Massachusetts law supplies the substantive rules of

decision.       The plaintiff insists that Connecticut law governs,

emphasizing that Robert's deception took place in Connecticut, the

divorce judgment was entered by a Connecticut court, and her


                                         - 13 -
underlying claims against Robert arise under Connecticut law.                    WPI

rejoins that Massachusetts law applies, noting that both WPI itself

and at least a substantial portion of the disputed funds are

located in the Commonwealth.                The district court chose to apply

Massachusetts law.          See Foisie, 408 F. Supp. 3d at 14.          We review

this determination de novo.                See Levin v. Dalva Bros., 459 F.3d

68, 73 (1st Cir. 2006).

                  Of course, a choice-of-law determination is obligatory

only       if    a   material   conflict    exists   between   the   laws   of   the

interested states.              See id.    If "nothing turns on more precise

refinement," there is no need to make a formal choice of law.

Fashion House, Inc. v. K mart Corp., 892 F.2d 1076, 1092 (1st Cir.

1989).          Without further ado, we turn to this inquiry.

                  As pertinent here, Connecticut and Massachusetts have

adopted facially identical iterations of the UFTA.3                  Each version

of the statute provides that a debtor's transfer is actually

fraudulent as to a creditor with a preexisting claim if the debtor

makes the transfer "[w]ith actual intent to hinder, delay or




       3
       When relevant, we cite Massachusetts precedent interpreting
provisions of the UFTA's predecessor statute, the Uniform
Fraudulent Conveyance Act (UFCA), which remained in effect in the
Commonwealth until the UFTA's enactment in 1996.      See Innis v.
Robertson, 854 N.E.2d 105, 110 n.5 (Mass. App. Ct. 2006). Because
the UFTA preserves the UFCA's basic approach and structure, see
Cavadi, 941 N.E.2d at 35 n.15, we deem this precedent authoritative
for how Massachusetts courts would (and do) interpret the UFTA.


                                          - 14 -
defraud any creditor."4     Conn. Gen. Stat. § 52-552e(a)(1); see

Mass. Gen. Laws ch. 109A, § 5(a)(1).          So, too, both versions

provide that a debtor's transfer is constructively fraudulent as

to a creditor with a preexisting claim if the debtor makes the

transfer   "without   receiving   a   reasonably   equivalent   value   in

exchange for the transfer . . . and the debtor was insolvent at

that time or the debtor became insolvent as a result of the

transfer."   Conn. Gen. Stat. § 52-552f(a); Mass. Gen. Laws ch.

109A, § 6(a).   The two versions also contain materially identical

delineations of both the remedies available to creditors and the

limitations on those remedies.        See Conn. Gen. Stat. §§ 52-552h

to -552i; Mass. Gen. Laws ch. 109A, §§ 8-9.


     4 To be sure, the Massachusetts version of the UFTA — unlike
its Connecticut counterpart, see Conn. Gen. Stat. § 52-552e(a) —
permits a claim for actual fraudulent transfer even when the
creditor's claim arises after the transfer. See Mass. Gen. Laws
ch. 109A, § 5(a). But the two states appear to have adopted a
similarly broad view of when a putative creditor's claim arises.
See Canty v. Otto, 41 A.3d 280, 290-91 (Conn. 2012) (observing
that UFTA plaintiff's claim arose "on the date of the injury"
in underlying tort action (quoting Davenport v. Quinn, 730 A.2d
1184, 1198 (Conn. App. Ct. 1999))); Jorden v. Ball, 258 N.E.2d
736, 738 (Mass. 1970) (deeming UFCA plaintiff a "creditor" based
on "unperfected" and "possible" claims that "merely await[ed]
some further step on her part which . . . was likely to occur");
Innis, 854 N.E.2d at 107, 110 (noting that unresolved fraud
claim was sufficient to make plaintiff a creditor under UFCA).
Because the plaintiff had viable claims against Robert before
the first transfer described in the complaint under either
state's understanding of when a claim arises — through, say, the
tort claims that developed at the time of Robert's deception or
the plaintiff's motion to reopen the divorce case — this
distinction between the Massachusetts and Connecticut versions
of the UFTA is inconsequential here.


                                  - 15 -
            Diving deeper, it appears that Connecticut applies a

distinctive gloss on the elements of a claim for actual fraudulent

conveyance.       Both   Massachusetts    and    Connecticut        permit    a

transferee to assert as a defense to the avoidance of actually

fraudulent transfers that it received the transfer "in good faith

and   for   a   reasonably   equivalent   value."         Conn.    Gen.   Stat.

§ 52-552i(a); see Mass. Gen. Laws ch. 109A, § 9(a).               Connecticut

courts,     though,   have   indicated    that      (at    least     in   some

circumstances) a transfer is not actually fraudulent in the first

instance unless the plaintiff can show "that the conveyance was

made with a fraudulent intent in which the grantee participated."

McKay v. Longman, 211 A.3d 20, 38 (Conn. 2019) (quoting Certain

Underwriters at Lloyd's, London v. Cooperman, 957 A.2d 836, 843

(Conn. 2008)).5    It is less clear whether Massachusetts courts view


      5The scope of this requirement is uncertain. Noting that
the UFTA's actual fraudulent conveyance provision makes no mention
of the transferee's intent, see Conn. Gen. Stat. § 52-552e(a)(1),
the Connecticut Appellate Court has stated that this requirement
attaches only to common law claims, see, e.g., Kosiorek v.
Smigelski, 54 A.3d 564, 584 (Conn. App. Ct. 2012). The Connecticut
Supreme Court and the Connecticut Appellate Court, however,
continue to list a showing of the transferee's intent as an element
of actual fraudulent conveyance under both the UFTA and the common
law. See, e.g., McKay, 211 A.3d at 38; Smith v. Marshview Fitness,
LLC, 212 A.3d 767, 772 (Conn. App. Ct. 2019). Here, the plaintiff
has not set forth allegations directed to WPI's knowing
participation, if any, in Robert's claimed fraud. Even so, WPI
has made no developed argument that she was required to do so.
Thus, the issue is not before us. See United States v. Zannino,
895 F.2d 1, 17 (1st Cir. 1990) ("[I]ssues adverted to in a
perfunctory manner, unaccompanied by some effort at developed
argumentation, are deemed waived.").


                                 - 16 -
a transferee's knowing participation in the debtor's intentional

fraud as a necessary ingredient of an actual fraudulent conveyance

claim.   Cf. Frank Sawyer Tr. of May 1992 v. Comm'r, 712 F.3d 597,

603,   607   (1st    Cir.        2013)   (indicating        that     section    5(a)(1)

concerns transferee's intent but later suggesting transferee's

knowledge of transferor's intentions is "irrelevant"); Bakwin v.

Mardirosian, 6 N.E.3d 1078, 1081 n.2, 1083-85 (Mass. 2014) (holding

that innocent transferees may be added as "relief defendants" in

UFTA actions and affirming reconveyance order against good-faith

transferee who took from transferor harboring actual fraudulent

intent).     The parties have done nothing to clarify this murky area

of the law.

             The    plot    thickens       when      we     consider     each    state's

treatment of the interplay between the UFTA and the common law.

The court below deemed a choice-of-law determination necessary

because (in its view) all common law fraudulent conveyance claims

are preempted by the UFTA under Massachusetts law but not under

Connecticut law.         See Foisie, 408 F. Supp. 3d at 14.                     We think

that the matter is more nuanced.

             Contrary       to     the    district        court's     assertion     that

Massachusetts's version of the UFTA bars all common law causes of

action   related     to     fraudulent       conveyances,          the   Massachusetts

Supreme Judicial Court (SJC) has held no more than that the UFTA

"establish[es]       a     uniform       statutory        baseline     for   fraudulent


                                          - 17 -
transfer actions which is supplemented by the common law unless

there   is   an    inherent      conflict."         Cavadi,      941    N.E.2d     at   36.

Although the plaintiff seems to concede that her common law claims

would   conflict     with     the    UFTA     and      thus   be       preempted    under

Massachusetts       law,    her     claims     are     presently        pleaded     under

Connecticut law. She has not yet had the opportunity to articulate

what common law causes of action she might try to pursue under

Massachusetts law.         To the extent that her claims might resemble

reach and apply actions seeking the imposition of a constructive

trust to set aside Robert's transfers to WPI for her benefit as a

creditor,    the    SJC    has    indicated        that   such     actions      would    be

preempted by the UFTA.            See id. at 34, 36, 39.            Even so, the SJC

has emphasized that "[a]n analysis of the circumstances in a

particular case is necessary to determine whether the basis of" a

particular common law claim overlaps with the UFTA.                       Id. at 36.

             Connecticut      courts       take    a   different        tack,    allowing

parties to pursue UFTA and common law claims simultaneously, with

the possibility of securing comparatively broader remedies under

the UFTA. See Lloyd's, 957 A.2d at 843. These more varied remedies

are chiefly available in circumstances (not now present here)

involving the transferee's reconveyance or dissipation of the

transferred       property.         See    Robinson,       830     A.2d    at    1117-19

(explaining that Connecticut UFTA sometimes permits damages when

transferee either reconveys property and retains no proceeds or


                                          - 18 -
dissipates      property);     cf. Bakwin, 6 N.E.3d at 1085, 1093-94

(acknowledging possibility of damages in similar circumstances

under Massachusetts UFTA).

              For the sake of completeness, we note two other potential

(but ultimately illusory) points of conflict.             First, WPI asserts

that     a    choice-of-law     determination      is     necessary     because

Massachusetts, unlike Connecticut, imposes a $20,000 damages cap

on a charitable organization's liability in suits arising from

torts committed in the course of activity meant to further the

organization's charitable goals.           See Mass. Gen. Laws ch. 231,

§ 85K.       Massachusetts courts typically style this provision as

covering       tortious   conduct   attributable         to   the   charitable

organization itself.           See, e.g., Goldberg v. Ne. Univ., 805

N.E.2d 517, 521 (Mass. App. Ct. 2004).                   Here, however, the

plaintiff alleges simply that WPI was the beneficiary of Robert's

fraudulent transfers, not that WPI itself engaged in tortious

conduct.       At this juncture — particularly given the plaintiff's

lack of any opportunity to plead her complaint under Massachusetts

law    and    the   parties'   consensus     at   oral   argument     that   the

applicability of the statutory cap to the facts of this case is

uncertain — we cannot now find a material conflict between the

laws of the two interested states premised on Mass. Gen. Laws

ch. 231, § 85K.




                                    - 19 -
              Second, a material conflict might arise if we were to

credit WPI's reading of the Massachusetts Appeals Court's decision

in Welford v. Nobrega, 565 N.E.2d 1239 (Mass. App. Ct. 1991),

aff'd, 586 N.E.2d 970 (Mass. 1992).           There, the ex-wife of the

purchaser of a winning lottery ticket, bought eleven years after

the couple's divorce, filed suit against her ex-husband in the

probate court, asserting that she was entitled to an adjustment of

alimony and support based on the lottery winnings.            See Welford,

565 N.E.2d at 1240.     The ex-husband's new companion (a beneficiary

of the trust to which the ex-husband had assigned the ticket)

retaliated by seeking a declaratory judgment in the superior court,

asking that she be recognized as the co-owner of the lottery

ticket.      See id. at 1240-42.

              After some preliminary jousting, the superior court

entered summary judgment in the ex-wife's favor, declaring that

the lottery winnings were the ex-husband's sole property; that

they had been "in substance" assigned fraudulently to the trust;

that   the    trust   failed   under   a   state   statute   governing   the

assignment of prize winnings to trusts; and that, therefore, the

winnings were subject to any modification of the alimony and/or

support that might be ordered by the probate court.            Id. at 1243.

The Appeals Court reversed, concluding that an uncontradicted

affidavit from the ex-husband's companion established an oral




                                   - 20 -
agreement between the two to share the winnings.                 See id. at 1243-

44, 1246.

                  In reviewing the superior court's finding that the ex-

husband had in essence fraudulently assigned the winnings to the

trust, the Appeals Court deemed the premise of this finding

"faulty" because the ex-wife did not qualify as her ex-husband's

creditor under the UFCA.           Id. at 1243-44.     The Appeals Court noted

that although spouses may qualify as creditors with respect to

transfers that occur when divorce is imminent, no Massachusetts

case       ever    had    acknowledged   "that    a   divorced   spouse   seeking

modification of outstanding orders long after the divorce became

final is a 'creditor' entitled to challenge prior transfers of

property."          Id. at 1244.   In order for the ex-wife's "continuing

right to modification of support orders" to make her a creditor of

her ex-husband for her lifetime, the Appeals Court reasoned,

"[t]here must be special circumstances unrelated to the prior

marriage."6         Id.




       6
       Although the SJC affirmed the Appeals Court's decision in
Welford, it did so on a narrow ground that rested on the undisputed
evidence that the ex-husband and his companion were co-owners of
the lottery winnings. See Welford, 586 N.E.2d at 973-74. The SJC
stated only that it "substantially agree[d]" with the Appeals
Court's reasoning and remained pointedly silent about the ex-
wife's creditor status. Id. at 972. Understandably, then, the
parties — like the district court — focus exclusively on the
Appeals Court's decision.


                                         - 21 -
            WPI argues that Welford establishes a limitation on the

UFTA's definition of "creditor" that Connecticut courts would also

adopt   given   the   materially   identical     statutory     definition     of

"creditor" in both versions of the UFTA and the existence of

Connecticut precedent that (like certain Massachusetts precedent)

limits the circumstances under which one spouse may challenge the

transfers of the other during marriage.             See, e.g., Molitor v.

Molitor, 440 A.2d 215, 218 (Conn. 1981); Yacobian v. Yacobian, 508

N.E.2d 1389, 1389-90 (Mass. App. Ct. 1987) (rescript).                     Even

assuming for the sake of argument that Connecticut courts would

embrace Welford — a matter on which we take no view — this would

only bring the two state's laws into alignment rather than create

a meaningful gulf between them.

            If, however, Connecticut courts were not disposed to

adopt   a   Welford-style    limitation     on   the     creditor   status    of

ex-spouses, a conflict could arise.            Any such conflict, though,

would not be material to this case because, as the district court

candidly acknowledged, see Foisie, 408 F. Supp. 3d at 17, Welford

is factually distinguishable.        There, the disputed assets, the

supposedly      fraudulent   transfer     of     those    assets,    and     the

plaintiff's claim to the assets all came into being many years

after the divorce.     See Welford, 565 N.E.2d at 1240, 1243.              Here,

however, the disputed assets and the plaintiff's claim to those

assets, as well as her right to payment based on Robert's tortious


                                   - 22 -
activity, existed at the time of the divorce proceedings, albeit

unbeknownst to her as a result of Robert's chicanery.      So, too,

even though the plaintiff — like the ex-wife in Welford — seeks to

modify "outstanding orders long after the divorce became final,"

id. at 1244, her divorce settlement — unlike in Welford — was

allegedly procured by fraud.   And unlike in Welford, the plaintiff

does not seek merely to reopen the financial aspects of her divorce

but, rather, seeks as well to prosecute claims for fraud and breach

of contract.

          We readily acknowledge that Welford is not a model of

clarity and that language in that opinion, if unmoored from the

case's factual context, can be read expansively to suggest either

that ex-spouses seeking modification of long-settled orders may

never qualify as creditors absent special circumstances or that

the transfers of a former spouse can only be challenged if they

occurred while divorce proceedings were underway or imminent.    See

id.   But this language is dictum and, in all events, we do not

think that Welford's discussion of creditor status can be so easily

disentangled from its unique facts.     Consequently, Welford cannot

form a credible basis for a claim of material conflict between

Connecticut law and Massachusetts law.

          The short of it is that there may be material conflicts

between Connecticut law and Massachusetts law as to the elements

of the plaintiff's actual fraudulent conveyance claims and the


                               - 23 -
potential preemption of her common law claims.                      But   without

further elaboration from the parties on each of these points,

it   is    surpassingly     difficult    at    this   nascent   stage     of   the

litigation to discern the practical import of these potential

conflicts.        This uncertainty feeds into our principal concern:

that      the    district   court's     choice-of-law     determination        was

premature.       To put this concern into perspective, we first sketch

the contours of the applicable analytic framework.

                When resolving disagreements about which state's law

applies, we employ the choice-of-law principles of the forum state

(here, Massachusetts).        See Klaxon Co. v. Stentor Elec. Mfg. Co.,

313 U.S. 487, 496 (1941); Okmyansky v. Herbalife Int'l of Am.,

Inc., 415 F.3d 154, 158 (1st Cir. 2005).                Massachusetts courts

normally        settle   choice-of-law    disputes     using    a    functional

approach, looking to the Restatement (Second) of Conflict of Laws

as "[o]ne obvious source of guidance." Bushkin Assocs. v. Raytheon

Co., 473 N.E.2d 662, 668-69 (Mass. 1985); see McKee v. Cosby, 874

F.3d 54, 59-60 (1st Cir. 2017).

                At their core, fraudulent conveyance actions are both

remedial in nature and auxiliary to underlying actions to recover

debts (which can sound in tort, contract, or some admixture of the

two). See Ferrari v. Barclays Bus. Credit, Inc. (In re Morse Tool,

Inc.), 108 B.R. 384, 386-87 (Bankr. D. Mass. 1989); Jorden v.

Ball, 258 N.E.2d 736, 737 (Mass. 1970).                   Regardless of the


                                      - 24 -
particular flavor of the underlying action, it is pellucid that

Massachusetts would apply the law of the state with the "most

significant relationship" to the parties, the conveyances, and the

creditor's underlying claims.   Restatement (Second) of Conflict of

Laws §§ 145, 188 (Am. Law Inst. 1971); see Brennan v. Carvel Corp.,

929 F.2d 801, 806 (1st Cir. 1991); In re Morse Tool, 108 B.R. at

385; Cosme v. Whitin Mach. Works, Inc., 632 N.E.2d 832, 834-35,

834 n.3 (Mass. 1994).

          In administering the "most significant relationship"

test, a variety of data points must be examined. These data points

include the character and site of the conveyed assets, the state

(or states) from which the assets were transferred, and the

whereabouts of the debtor, the creditor, and the transferee.        See

Murphy v. Meritor Sav. Bank (In re O'Day Corp.), 126 B.R. 370, 391

(Bankr. D. Mass. 1991); In re Morse Tool, 108 B.R. at 387-88.        The

analysis must also be informed by the factors enumerated in

section 6 of the Restatement, including "the relevant policies of

the forum" and other interested states, "the relative interests of

those states in the determination of the particular issue," the

need to protect the parties' "justified expectations," and "the

basic   policies   underlying   the      particular   field   of   law."

Restatement (Second) of Conflict of Laws § 6(2); see Cosme, 632

N.E.2d at 835; Bushkin, 473 N.E.2d at 669.




                                - 25 -
           Relative to this inquiry, the district court harvested

several relevant pieces of information from the complaint and its

attachments.     The court noted that Robert's deception transpired

during the couple's divorce proceedings in Connecticut; that the

plaintiff resided in Florida at the time she filed this suit; and

that Robert maintained various residences (in Nevada, Florida, and

Antigua) after the divorce.     See Foisie, 408 F. Supp. 3d at 14.

The court acknowledged that "it is not clear from where the money

was transferred" but that the plaintiff's "allegations that Robert

hid money in offshore accounts" rendered it "unlikely that [the

funds were] transferred from Connecticut."     Id.   Ultimately, the

court concluded that the basic policies underlying fraudulent

conveyance law — which it deemed "the most significant factor"

in the choice-of-law analysis — centered on the location of the

conveyed assets.     Id.   At the end of the day, the court applied

Massachusetts law because, as it read the complaint, "the assets

Janet seeks are presently located" in the Commonwealth.     Id.

           On this record, we conclude that the court below should

not have made a choice-of-law determination at the motion-to-

dismiss stage.    In reaching this conclusion, we emphasize that the

optimal timing for a choice-of-law determination is case-specific.

In many cases, the relevant facts are sufficiently clear that delay

in making a choice-of-law determination would serve no useful

purpose.   In such cases, the court is free to make a choice-of-


                                - 26 -
law determination on the basis of the plaintiff's complaint.            See,

e.g., Carton v. Gen. Motors Acceptance Corp., 611 F.3d 451, 454-

55 (8th Cir. 2010); Bartel v. Tokyo Elec. Power Co., 371 F. Supp.

3d 769, 790 (S.D. Cal.), appeal dismissed, 2019 WL 5260743 (9th

Cir. July 30, 2019) (unpublished order); Reginella Constr. Co.

v. Travelers Cas. & Sur. Co. of Am., 949 F. Supp. 2d 599, 609 (W.D.

Pa. 2013), aff'd, 568 F. App'x 174 (3d Cir. 2014).

            In other cases, though, the record is more tenebrous,

and   the   complaint    itself   leaves    unanswered   questions      about

critical aspects of the pertinent facts. In such cases, a district

court is well-advised to refrain from making an immediate choice-

of-law determination.        After all, when there are important holes

in the record, discovery will likely illuminate critical facts

bearing on the unanswered questions and, thus, on the ultimate

question of which state's law should apply.         See, e.g., Bristol-

Myers Squibb Co. v. Matrix Labs. Ltd., 655 F. App'x 9, 13 (2d Cir.

2016); Jones v. Lattimer, 29 F. Supp. 3d 5, 10 n.3 (D.D.C. 2014);

Speedmark Transp., Inc. v. Mui, 778 F. Supp. 2d 439, 444 (S.D.N.Y.

2011).   We think that this case falls into the latter camp.

            Here, discovery may well reveal salient facts bearing on

the choice-of-law calculus, such as Robert's primary residence at

the time of the transfers and the geographic focal points of any

relevant    meetings    or   communications   between    Robert   and   WPI.

Discovery also promises to shed light upon the types and kinds of


                                   - 27 -
property transferred and the locations from which the disputed

funds were sent to WPI.       Although the district court deemed it

unlikely that the funds were transferred from Connecticut, see

Foisie, 408 F. Supp. 3d at 14, the complaint leaves this issue

wide open.     While the complaint alleges that some of the funds

were held in an offshore account, Robert is also alleged to have

transferred the proceeds of a gaggle of promissory notes.              The

complaint contains nothing to suggest where those proceeds were

held at the time of the transfers.          What is more, the geographic

origins   of   the   disbursements   that    allegedly   rendered   Robert

insolvent — such as the transfer of funds "to WPI and/or to the

government of Antigua and Barbuda" in December of 2016 — must be

factored into the mix. The complaint contains no allegations about

the locations from which these funds were disbursed.

           To cinch the matter, the complaint alleges that "a

substantial part" of the funds are now located in Massachusetts.

This leaves open the possibility that other substantial portions

of the disputed funds and/or parcels of as-yet unknown real

property lie outside the Commonwealth (possibly in Connecticut).

Given the fungibility of money and the fluidity with which it can

be moved, assuming that all of the disputed funds are being held

in Massachusetts comes dangerously close to applying the law of a

state whose only significant relationship to the case is that it




                                - 28 -
is the transferee's principal place of business.7                   According

dispositive weight to the transferee's base of operations is not

encouraged by the case law.          See In re O'Day Corp., 126 B.R. at

391; In re Morse Tool, 108 B.R. at 388.            That is especially true

where,   as   here,   we    cannot   say   with   any   assurance   whether   a

significant portion of the disputed assets was conveyed to WPI

either from Connecticut or from some other domestic locus. Indeed,

we cannot even be sure, at this early stage, about precisely

what types of property Robert transferred to WPI.              Cf. U.S. Bank

Nat'l Ass'n v. Bolling, 57 N.E.3d 1033, 1035 (Mass. App. Ct.

2016)    (explaining       that   when   claims   involve    real   property,

Massachusetts ordinarily privileges law of state where real

property is located in choice-of-law calculus).               To the extent

that Robert transferred money to WPI, that fact might reduce the

importance of the site of the transferred assets in the choice-

of-law inquiry since money is difficult to pin to a single

geographic location.         Cf. In re Morse Tool, 108 B.R. at 387-88

(affording significant weight to location of transferred assets




     7 WPI takes pains to point out that the Uniform Commercial
Code (U.C.C.) expressly excludes "money" from its definition of a
"general intangible." See U.C.C. § 9-102(a)(42). Regardless of
the U.C.C.'s taxonomy, the practical reality remains that money is
easily and frequently shifted into different shapes and forms.
This means, we think, that it would be folly to assume that all of
the disputed funds are located in Massachusetts merely because WPI
maintains its principal place of business there.


                                     - 29 -
in choice-of-law analysis where transferred assets consisted at

least partially of tangible inventory).

           We add, moreover, that the district court's choice-of-

law determination appears to have been based on a truncated

assessment     of    the    factors      limned   in    the     Restatement.       For

instance, the court seems not to have analyzed the relevant

policies   and      interests     of     the   affected    jurisdictions.          See

Restatement (Second) of Conflict of Laws § 6(2)(c).                          The court

also appears not to have considered the plaintiff's justifiable

expectations.       See id. § 6(2)(d).            Taking the totality of the

relevant factors into account may well affect the outcome of the

inquiry.

           The upshot is that both Connecticut and Massachusetts

have significant relationships to this litigation.                     As the factual

record matures, strong arguments may well emerge for applying

either state's law.         Although the choice itself is not clear, what

is clear is that gathering further pertinent information will

assist   the    district       court     in    making   it.       A    choice-of-law

determination       in     this   type    of   case     ought    not    to    be   made

prematurely, cf. Mandel v. Bos. Phoenix, Inc., 456 F.3d 198, 201

(1st Cir. 2006) ("The oenologist's creed teaches that we should

drink no wine before its time."), and we conclude that this is

a situation in which a choice-of-law analysis would be better

performed on a more fully developed factual record.                     The district


                                         - 30 -
court's premature choice-of-law determination must, therefore, be

set aside.

             Following discovery, the district court will be better

positioned to determine whether a material conflict exists between

the laws of the interested states.        In making this determination,

we invite the district court, on a more mature record, to undertake

an assessment of the elements of fraudulent conveyance claims under

each state's law and to reevaluate the practical ramifications of

any potential preemption of the plaintiff's common law claims.      If

in the end the court determines that such a conflict exists and

that a choice of law is required, it should revisit the question

and assess afresh which state — Connecticut or Massachusetts —

possesses the most significant relationship to the plaintiff's

claims.     We take no view on the answer to that question.

                           C.   UFTA Claims.

             We turn next to the district court's dismissal of the

plaintiff's UFTA claims for what the court described as lack of

standing.     In the court below, WPI styled its argument that the

plaintiff lacked standing to sue under the UFTA under Federal Rule

of Civil Procedure 12(b)(1).     Arguments concerning the absence of

statutory standing, unlike arguments concerning the absence of

constitutional standing, do not address a court's subject matter

jurisdiction but, rather, address the merits of the plaintiff's

claims.     See Katz v. Pershing, LLC, 672 F.3d 64, 75 (1st Cir.


                                 - 31 -
2012).   Consequently,   such    arguments   are   more   appropriately

evaluated under the umbrella of Federal Rule of Civil Procedure

12(b)(6), see id. at 75-76, and we — like the district court, see

Foisie, 408 F. Supp. 3d at 9, 15 — consider WPI's arguments

concerning statutory standing under that umbrella.

          We review de novo a district court's grant of a Rule

12(b)(6) motion to dismiss.      See Tambone, 597 F.3d at 441.       In

undertaking this review, we accept as true all well-pleaded facts

contained in the complaint and draw all reasonable inferences in

the pleader's favor.   See id.    We may supplement these facts and

inferences with information gathered from "matters of public

record" and "facts susceptible to judicial notice."           Haley v.

City of Boston, 657 F.3d 39, 46 (1st Cir. 2011).           Having laid

this foundation, we proceed to appraise the substance of the

district court's dismissal of the plaintiff's UFTA claims.

          Both the Connecticut and Massachusetts versions of the

UFTA identically provide that a plaintiff must qualify as a

"creditor" of the debtor who made allegedly fraudulent transfers.

See Conn. Gen. Stat. §§ 52-552e(a), 52-552f(a) (delineating

circumstances in which transfers by debtor are "fraudulent as

to a creditor"); Mass. Gen. Laws ch. 109A, §§ 5(a), 6(a) (same).

The district court viewed the matter through the prism of the

Massachusetts UFTA and, extrapolating from its reading of the

Massachusetts Appeals Court's decision in Welford, the district


                                 - 32 -
court determined that the plaintiff did not qualify as a creditor

and, thus, could not pursue UFTA claims.    See Foisie, 408 F. Supp.

3d at 16-17.

             Inasmuch as the Connecticut and Massachusetts versions

of the UFTA identically define the term "creditor" and WPI

insists that Connecticut courts would impose a Welford-type

limitation on an ex-spouse's ability to qualify as a creditor,

we are constrained to tackle this controversy despite the absence

of a definitive choice of law.     Our appraisal of the correctness

vel non of the district court's determination about the plaintiff's

creditor status necessarily starts with the statutory text.     See

Stornawaye Fin. Corp. v. Hill (In re Hill), 562 F.3d 29, 32 (1st

Cir. 2009).     If a statute defines a term in plain and unambiguous

language, that is generally the end of the matter.      See Ruiz v.

Bally Total Fitness Holding Corp., 496 F.3d 1, 8 (1st Cir. 2007).

Both Massachusetts and Connecticut courts cleave to the time-

honored principle that clear statutory language should generally

control unless adhering to it would produce absurd, unworkable, or

illogical results. See State v. Menditto, 110 A.3d 410, 413 (Conn.

2015); In re Custody of Victoria, 39 N.E.3d 418, 425 (Mass. 2015).

             The UFTA defines a "creditor" simply as "a person who

has a claim."    Conn. Gen. Stat. § 52-552b(4); Mass. Gen. Laws ch.

109A, § 2.    A "claim," in turn, is defined expansively as "a right

to payment, whether or not the right is reduced to judgment,


                                - 33 -
liquidated, unliquidated, fixed, contingent, matured, unmatured,

disputed, undisputed, legal, equitable, secured or unsecured."

Conn. Gen. Stat. § 52-552b(3); accord Mass. Gen. Laws ch. 109A,

§ 2.     Under the statutory definition — which the district court

did not analyze — the plaintiff appears at first blush to qualify

as Robert's creditor.       After all, she has plausibly alleged that

she had a right to payment from Robert (albeit a contingent

right) at the time of the transfers.          This right was manifested

both by her motion to reopen the divorce case and by the various

tort and contract causes of action for which Robert became liable

when he practiced his deception and that she eventually brought

against him in a parallel civil suit.               See Canty v. Otto, 41

A.3d 280, 290-91 (Conn. 2012) (explaining that creditor's claim

arose on date of injury in underlying tort action); Jorden, 258

N.E.2d    at   738   (deeming    UFCA   plaintiff    a   creditor   based    on

"unperfected" and "possible" claims that "merely await[ed] some

further step on her part"); Innis v. Robertson, 854 N.E.2d 105,

110 (Mass. App. Ct. 2006) (concluding that unresolved fraud

claim was sufficient to make UFCA plaintiff a creditor).              As the

statutory      definition   of   "claim"   makes    luminously   clear,     the

plaintiff is not barred from creditor status merely because her

claims are disputed or have not been reduced to judgment.                   See

Conn. Gen. Stat. § 52-552b(3); Mass. Gen. Stat. ch. 109A, § 2.




                                   - 34 -
             Nor is the plaintiff precluded from creditor status

because one of her claims — her claim for reallocation of the

marital estate, which depends on the granting of her motion to

reopen the divorce case — requires her to crack open the divorce

judgment.     If unresolved civil claims (and even civil causes of

action that have not yet been brought) are sufficient to confer

creditor status, we can think of no persuasive reason to conclude

that a claim that depends on the reopening of a divorce judgment

is too speculative to invest an individual with that status.

Such claims are not anomalous:       in exercising their equitable

powers, Connecticut courts "consistently have granted motions

to open dissolution judgments on the basis of fraud for the

limited purpose of reconsidering the financial orders."          Foisie,

__ A.3d at __ [slip op. at 8, 11].              The UFTA's incorporated

definitions make abundantly clear that a "claim" may be either

legal or equitable in nature.     See Conn. Gen. Stat. § 52-552b(3);

Mass. Gen. Laws ch. 109, § 2.

             In any event, motions to reopen divorce judgments are

not   very   different,   for   purposes   of    establishing   creditor

status, from unresolved civil claims.             Although the divorce

judgment's current terms do not entitle the plaintiff to the

desired reallocation of the marital estate, neither will she be

entitled to the damages she seeks against Robert in her parallel

civil suit unless and until she successfully prosecutes her


                                 - 35 -
claims.    In both instances, the plaintiff must jump through

various   hoops      before    she   can   establish     liability        and   gain

monetary relief.       Consequently, we believe that the plaintiff's

claim for reallocation of the marital estate fits within the

broad confines of a "claim" under the UFTA.

           We recognize, of course, that courts have imposed a few

limitations on the UFTA's commodious definition of "creditor."                    In

Massachusetts, one such limitation is triggered when a spouse

attempts to challenge as fraudulent transfers by her spousal

counterpart    during    the    currency      of   the   marriage.         In   such

situations, marriage alone is not sufficient to make one a creditor

of her spouse.       See Yacobian, 508 N.E.2d at 1389.             As a result,

Massachusetts has thus far recognized spouses as creditors only

when   allegedly      fraudulent     transfers      occurred      while    divorce

proceedings were either ongoing or imminent.               See, e.g., Du Mont

v.   Godbey,   415    N.E.2d    188,   190    (Mass.     1981);    McDonough      v.

McDonough, 769 N.E.2d 798, at *1 & n.5 (Mass. App. Ct. 2002)

(unpublished table decision).              The same framework exists under

Connecticut's version of the UFTA.             See, e.g., Molitor, 440 A.2d

at 218 (explaining that transfers "made after notice of an actual

or imminent action seeking alimony or support may be found

fraudulent and set aside").

           Another     limitation      —   never   expressly      recognized      by

Connecticut courts — is exemplified by the Massachusetts Appeals


                                     - 36 -
Court's   decision    in    Welford.      But     in    light       of   the   factual

distinctions between Welford and this case, see supra Part II(B),

we do not read Welford as foreclosing the plaintiff from creditor

status under the UFTA.

            Shutting its eyes to the obvious import of the UFTA's

definition of "creditor," WPI mounts a series of counterarguments.

As   an   opening    salvo,    it     emphasizes       that       Massachusetts    and

Connecticut courts have thus far only deemed spouses creditors

under the UFTA when divorce was imminent at the time of the

challenged transfers and that the plaintiff has failed to cite

precedent      recognizing     an     ex-spouse        as     a     creditor      under

circumstances analogous to those presented here.                     But this dearth

of on-point precedent is a two-edged sword: when a statute's plain

text appears to invest a plaintiff with a right to pursue a

particular claim and no on-point case law demands a contrary

result, a court's inquiry ought to end.                Cf. Menditto, 110 A.3d

at 413 (counseling that Connecticut courts should cease further

inquiry   if    statute's     plain    meaning     does       not   produce    absurd

results); In re Custody of Victoria, 39 N.E.3d at 425 (explaining

tenet that plain meaning of statutory text should govern unless

illogical results would ensue).            So it is here.

            WPI has a fallback position:           it strives to convince us

that limiting the circumstances under which a spouse's transfers

can be challenged as fraudulent to the period just before divorce


                                      - 37 -
ensures that spousal fraudulent conveyance claims are sufficiently

concrete.     In WPI's view, spouses facing imminent divorce have

concrete claims on the marital estate, whereas ex-spouses proceed

on the comparatively "conjectural" basis that a court may reopen

a divorce judgment. Allowing an ex-spouse to qualify as a creditor

premised only on an "attenuated chance" that a court will modify

a divorce judgment entered many years earlier would, WPI submits,

open the floodgates to putative creditors with any asserted right

to payment, no matter how speculative.            We are not persuaded.

            To begin, we are skeptical of WPI's characterization of

the plaintiff's right to payment as based only "on the purely

hypothetical    possibility     that   she       might   someday    convince    a

Connecticut court to reconsider [her] long-settled final divorce

judgment."      This self-serving characterization places a heavy

thumb on the scale and downplays the scope of the plaintiff's

underlying claims.      Along with her effort to reopen the divorce

case, the plaintiff is pursuing plausible claims against Robert's

estate for, among other things, fraud and breach of contract.                  At

least under Connecticut law (and likely under Massachusetts law

as well), these claims arose — for purposes of establishing

creditor     status   under   the   UFTA     —   at   the   time   of   Robert's

deception in 2011 and therefore existed well before the first

transfer referenced in the complaint.                 See Canty, 41 A.3d at

290-91; Jorden, 258 N.E.2d at 738.                    These claims alone are


                                    - 38 -
sufficient (at this stage of the proceedings) to confer creditor

status on the plaintiff.8

            We add that it is wishful thinking for WPI to attempt to

brand the plaintiff's underlying claims as "purely hypothetical"

or unlikely to succeed.         The UFTA casts a wide net, and its

definitions of "claim" and "creditor" make crystal clear that the

plaintiff's right to payment is not too speculative simply because

her underlying claims are disputed or have not been reduced to

judgment.   See Conn. Gen. Stat. § 52-552b(3)-(4); Mass. Gen. Laws

ch. 109A, § 2.   Nor do we have any reason to think that her claims

are doomed to fail.     It is uncontested that the plaintiff secured

a prejudgment remedy in her civil action against Robert — a feat

that required a showing of probable cause to believe that the

claims were viable.     See Canty, 41 A.3d at 293.           So, too, the

Connecticut   Supreme   Court   lately    reversed   the   denial   of   the

plaintiff's motion to substitute the executors of Robert's estate

as defendants in her action to reopen the divorce case.                  See

Foisie, __ A.3d at __ [slip op. at 2].          In that decision, the


     8 WPI contends that the plaintiff cannot gain creditor status
simply because she has a prospect of achieving a damages award
following the entry of an order of default against the executors
of Robert's estate and has secured a prejudgment remedy in her
parallel civil suit upon a showing of probable cause that her
claims are viable. This contention serves only to erect a straw
man. The plaintiff does not argue that these facts, singly or in
combination, make her a creditor but, rather, argues that the
existence of her civil claims makes her a creditor. She is correct
on this point.


                                 - 39 -
Court observed that the parties had agreed to reopen the divorce

judgment   "for     the   limited    purpose       of   conducting    discovery

regarding the plaintiff's allegations of fraud" and that Robert

had stipulated that the plaintiff could show "'beyond a mere

suspicion' that he had engaged in fraud."               Id. at __ & n.3 [slip

op. at 2 & n.3].

           We are equally unconvinced by WPI's importunings that

the fraudulent conveyance claims of ex-spouses are inherently more

attenuated than the claims of spouses challenging transfers that

take place while divorce is either ongoing or imminent.                Although

the right to payment asserted by a spouse facing divorce is both

urgent and concrete (as the marital estate is about to be divided),

this does not mean that every claim asserted by an ex-spouse is

necessarily speculative.       It would be perverse to interpret the

UFTA's broad definition of "creditor" so that a wife would qualify

if she has the good fortune of discovering her spouse's fraud

before the divorce but not if her spouse was cunning enough to

conceal assets during the divorce proceedings and transfer them

fraudulently only after the dust had settled.             Cf. Bennett v. City

of Holyoke, 362 F.3d 1, 11 (1st Cir. 2004) (observing that courts

should not "interpret a statute in a way that would produce an

entirely illogical result").

           In   a   last-ditch      attempt   to    derail   the     plaintiff's

claims, WPI contends that according the plaintiff creditor status


                                    - 40 -
would undermine public policy favoring the finality of judgments

generally and, in particular, the finality of divorce judgments.

This contention builds on a solid foundation:       the policy favoring

the finality of judgments is both sound and important. See Comfort

v. Lynn Sch. Comm., 560 F.3d 22, 26 (1st Cir. 2009) (explaining

that "finality is fundamental to our judicial system"); Loughlin

v. Loughlin, 910 A.2d 963, 973 (Conn. 2006) (noting "the need for

finality   between   parties   in   a   divorce   proceeding"   (quoting

Delahunty v. Mass. Mut. Life Ins. Co., 674 A.2d 1290, 1298 (Conn.

1996))).   But the structure that WPI erects on this foundation is

as insubstantial as a house built upon the shifting sands.          The

importance of finality is in no way undercut by acknowledging an

ex-spouse as a creditor based in part on claims that a stipulated

divorce judgment was procured through fraud.        See Foisie, __ A.3d

at __ [slip op. at 8-9] ("Allowing parties to open dissolution

judgments, when financial fraud has been alleged, for the limited

purpose of reconsidering the financial orders . . . is both

equitable and sound public policy.").             And at any rate, the

principal concern with respect to the finality of divorce judgments

is the need to eliminate doubt about an individual's marital

status.    See Loughlin, 910 A.2d at 973.          This concern is not

implicated where, as here, the plaintiff seeks to reopen the

divorce case for the sole purpose of securing a new allocation of




                                - 41 -
the marital estate.       See Foisie, __ A.3d at __ [slip op. at 8-9,

13].

             To say more about the UFTA claims would be pointless.

The bottom line is that the plaintiff qualifies as a creditor

within the purview of the UFTA in light of her nonfrivolous claims

against Robert's estate.             Hence, the district court erred by

dismissing the plaintiff's UFTA claims on the basis that she lacked

standing as a creditor.

                          D.    Common Law Claims.

             This   leaves     the   plaintiff's      common   law   fraudulent

conveyance    claims.        Those   claims    need   not   detain   us.   Our

conclusion that the district court's choice-of-law determination

must be set aside, see supra Part II(B), erodes the foundation

for the court's dismissal of the plaintiff's common law claims.

After all, the court premised that dismissal on its conclusion

that those claims were preempted by the UFTA under Massachusetts

law.   See Foisie, 408 F. Supp. 3d at 14.               Because the district

court must reevaluate whether a formal choice of law is necessary

and, if so, which state's law applies, the dismissal of the

plaintiff's common law claims on preemption grounds cannot stand.

                     E.   Adequacy of the Complaint.

             We have one hill left to climb.           WPI asserts that even

if the plaintiff qualifies as a creditor, dismissal of her UFTA

claims is nonetheless warranted due to her failure to plead those


                                      - 42 -
claims with the requisite specificity.         It advances essentially

the same assertion with respect to the plaintiff's common law

claims.    Although the district court rejected these assertions,

see id. at 15, we are free to affirm the dismissal of the

plaintiff's claims on any ground made manifest by the record.         See

Keach v. Wheeling & Lake Erie Ry. Co. (In re Montreal, Me. & Atl.

Ry.), 888 F.3d 1, 8 n.4 (1st Cir. 2018).

            Generally, a civil complaint must contain only "a short

and plain statement of the claim showing that the pleader is

entitled to relief."      Fed. R. Civ. P. 8(a)(2); see Ashcroft v.

Iqbal, 556 U.S. 662, 677-78 (2009); Bell Atl. Corp. v. Twombly,

550 U.S. 544, 567-68, 570 (2007).           Complaints alleging fraud,

though, are subject to a heightened pleading standard, which is

embodied in Federal Rule of Civil Procedure 9(b).               That rule

demands that the "circumstances constituting fraud" be pleaded

"with particularity."     Fed. R. Civ. P. 9(b); see Rodi v. S. New

Eng. Sch. of Law, 389 F.3d 5, 15 (1st Cir. 2004). We have explained

that when Rule 9(b) applies, the pleader ordinarily must "specify

the who, what, where, and when" regarding the alleged fraud.         Alt.

Sys. Concepts, Inc. v. Synopsys, Inc., 374 F.3d 23, 29 (1st Cir.

2004).    Other facets of fraud, such as intent, may be pleaded in

general terms.     See Fed. R. Civ. P. 9(b); Rodi, 389 F.3d at 15.

Under     our   jurisprudence,   Rule     9(b)'s   heightened    pleading

requirements apply not only to claims of fraud simpliciter but


                                 - 43 -
also to related claims as long as the central allegations of those

claims "effectively charge fraud."             Mulder v. Kohl's Dep't Stores,

Inc., 865 F.3d 17, 21-22 (1st Cir. 2017) (quoting N. Am. Cath.

Educ. Programming Found., Inc. v. Cardinale, 567 F.3d 8, 15 (1st

Cir. 2009)).

           WPI posits that Rule 9(b)'s particularity requirements

apply to all of the plaintiff's fraudulent conveyance claims.

Whether   and    to   what    extent    Rule    9(b)   applies   to   fraudulent

conveyance claims, brought under either the UFTA or the common

law, is a matter of some uncertainty — and it is a matter that we

have never squarely addressed. At least one of our sister circuits

has applied Rule 9(b) to fraudulent conveyance claims to the extent

that such claims allege that the transferor acted with the intent

to hinder, delay, or defraud the plaintiff.               See Sharp Int'l Corp.

v. State St. Bank & Tr. Co. (In re Sharp Int'l Corp.), 403 F.3d

43, 56 (2d Cir. 2005).            But whether Rule 9(b)'s particularity

requirements apply to claims of fraudulent transfer alleging only

that the transferor received no "reasonably equivalent value in

exchange for the transfer," Conn. Gen. Stat. § 52-552e(a)(2); Mass.

Gen.   Laws     ch.   109A,   §   5(a)(2),      or   to   analogous   claims   of

constructive fraudulent transfer, see Conn. Gen. Stat. § 52-552f;

Mass. Gen. Laws ch. 109A, § 6, presents a more complex question.

Such claims are predicated on a theory of "implied fraudulent

intent," Cavadi, 941 N.E.2d at 33, and at least one circuit has


                                       - 44 -
expressed reservations about applying Rule 9(b)'s requirements in

that situation, see Life Partners Creditors' Tr. v. Cowley (In re

Life Partners Holdings, Inc.), 926 F.3d 103, 120 (5th Cir. 2019).

Two other circuits, though, have not hesitated to do so.       See

Stoebner v. Opportunity Fin., LLC, 909 F.3d 219, 225, 226 n.6 (8th

Cir. 2018); Gen. Elec. Capital Corp. v. Lease Resolution Corp.,

128 F.3d 1074, 1078-79 (7th Cir. 1997).

          We need not probe these points too deeply.   We think it

evident that even if we assume (without deciding) that Rule 9(b)

applies across the board to claims of actual and constructive

fraudulent conveyance, it would require only that a plaintiff

specify in sufficient detail the who, what, where, and when of the

challenged transfers.   See Alt. Sys. Concepts, 374 F.3d at 29.

Rule 9(b)'s particularity requirements simply have no bearing with

respect to the other pertinent elements of fraudulent conveyance

claims, such as whether the debtor made the transfers with actual

fraudulent intent; whether the debtor made the transfers without

receiving reasonably equivalent value; or whether the debtor was

insolvent at the time of the transfers or rendered insolvent by

them.   Those elements do not fall within the "who, what, where,

and when" taxonomy. Accordingly, allegations with respect to those

elements need only comply with the plausibility standard that

customarily controls the adequacy of pleadings.    See Iqbal, 556

U.S. at 678; Twombly, 550 U.S. at 567-68, 570.


                             - 45 -
          Against   this   backdrop,   we   proceed     to    inspect   WPI's

compendium of supposed pleading deficiencies.         At the outset, WPI

suggests that the plaintiff has failed to spell out the who, what,

where, and when of the alleged fraudulent transfers with sufficient

particularity.      This    suggestion      overlooks        (or   at   least

undervalues) the painstaking detail in which the complaint depicts

Robert's alleged fraud.     This detail includes each instance of

Robert's claimed deception and the specific assets he is said to

have concealed.

          In addition, the complaint contains specific allegations

about Robert's transfers to WPI that are sufficient to pass through

the Rule 9(b) screen.      These allegations touch upon the "who,"

indicating that Robert and WPI were the protagonists in the

transfers; the "where," indicating that the funds were transferred

to WPI and/or the government of Antigua and Barbuda for WPI's

benefit, with at least some portion of the funds ending up in

Massachusetts; and the "what" and "when," indicating that Robert

donated at least $39,000,000 to WPI following the 2011 divorce,

including roughly $4,500,000 from the Vaduz Trust in March of 2016,

$3,000,000 from the promissory notes between December of 2015 and

December of 2016, and some portion of the remainder of the claimed

$31,500,000 from and after that time (when Robert allegedly started

funding "unlimited" scholarships for Antiguan students).




                                - 46 -
            To be sure, the plaintiff has not alleged each and every

scrap of information relating to Robert's transfers to WPI.                  The

complaint    does     not   specify,     for   example,    whether       Robert

transferred the remainder of the $39,000,000 pledge to WPI in

December of 2016 or whether additional transfers had to be made.

In a similar vein, the complaint does not delineate who at WPI may

have negotiated or facilitated Robert's various transfers, the

locations from which the funds were transferred, the sites of any

meetings    between   Robert   and     representatives    of    WPI,    or   the

particular means used to effectuate the transfers.              But Rule 9(b)

does not demand a blow-by-blow account; as long as a plaintiff has

adequately pleaded the who, what, where, and when of the alleged

fraudulent conduct, the rule does not obligate her to allege every

conceivable detail incident to the fraud.           See Dumont v. Reily

Foods Co., 934 F.3d 35, 38-39 (1st Cir. 2019).                 This principle

applies with special force when — as in this case — the plaintiff's

claims concern transactions between the defendant and a third party

and many, if not all, of the facts missing from the complaint are

in the exclusive possession of those other parties.               See Corley

v. Rosewood Care Ctr., Inc. of Peoria, 142 F.3d 1041, 1051 (7th

Cir. 1998); see also Alt. Sys. Concepts, 374 F.3d at 29 n.4

(citing Corley as example of "extraordinary circumstances" that

might warrant relaxation of Rule 9(b) requirements).                   And this

is all the more true when — as in this case — the missing details


                                  - 47 -
are "either irrelevant or the potential subjects of discovery."

Dumont, 934 F.3d at 39.

               To sum up, the primary purposes undergirding Rule 9(b)

are "to place the defendants on notice and enable them to prepare

meaningful responses," "to preclude the use of a groundless

fraud   claim     as   a    pretext   to    discovering    a   wrong,"   and   "to

safeguard defendants from frivolous charges which might damage

their reputations."             New Eng. Data Servs., Inc. v. Becher, 829

F.2d 286, 289 (1st Cir. 1987); see Dumont, 934 F.3d at 39.                  Here,

the complaint contains enough factual detail to make it apparent

that the plaintiff's claims are far from "groundless."                   New Eng.

Data Servs., 829 F.2d at 289.              And notwithstanding its insistence

on more granular detail, WPI nowhere contends that the complaint's

allegations are so vague as to inhibit its ability to file a

responsive pleading.            Given the totality of the circumstances, we

hold    that    the    plaintiff's      allegations    about    the   fraudulent

transfers are sufficiently detailed to satisfy Rule 9(b).

               Relatedly, WPI argues that the plaintiff has failed to

state claims for actual fraudulent conveyances because she does

not adequately allege fraudulent intent.              Rule 9(b) itself rebuffs

this    argument:          it   specifically    provides   that   averments     of

fraudulent intent "may be alleged generally."                  Fed. R. Civ. P.

9(b); see Rodi, 389 F.3d at 15. The plaintiff's allegations easily

pass muster under this standard.             She alleges that Robert made the


                                       - 48 -
various transfers to WPI "with the actual intent to hinder, delay,

or defraud [her]"; that Robert "sought to dispose of the assets

[owed to her] for a purpose of his personal preference" rather

than allow the assets to fall into her hands; and that Robert

sought to dispose of the assets "in a way that would not bring the

existence of the undisclosed assets to [her] attention and prompt

her to seek to collect on his obligation[s] to her."

            In any event, fraudulent intent is notoriously difficult

to prove, and the party pleading fraudulent intent is customarily

permitted to rely on certain badges of fraud to fortify her case.

See In re Sharp Int'l Corp., 403 F.3d at 56.    Badges of fraud are

"circumstances so commonly associated with fraudulent transfers

that their presence gives rise to an inference of intent."      Id.

(quoting Wall St. Assocs. v. Brodsky, 684 N.Y.S.2d 244, 247 (App.

Div. 1999)).     The plaintiff's complaint alleges several of the

badges of fraud mentioned in the UFTA.   See Conn. Gen. Stat. § 52-

552e(b); Mass. Gen. Laws ch. 109A, § 5(b).         For instance, it

furnishes detailed allegations that Robert concealed assets from

the plaintiff.

            In addition, the allegations of the complaint and the

reasonable inferences therefrom illuminate other familiar badges

of fraud.    Specifically, these allegations indicate that Robert's

transfers were of substantially all of his assets and rendered him

insolvent. As indicated by the Agreement, Robert left the marriage


                               - 49 -
with approximately $20,000,000 in securities, parcels of real

property valued at $370,000, and a cash payout of $790,000.                     When

this total is compared to the amounts of the allegedly fraudulent

transfers    and    the    considerable      debt    purportedly   owed    to    the

plaintiff,    it    is    at   least     plausible   that   Robert's    aggregate

transfers consumed substantially all of his assets and left him

insolvent.

             To cap the matter, the plaintiff plausibly alleges that

Robert's     transfers         to   WPI     were     made   without       adequate

consideration.       This allegation is supported by Robert's belated

disclosure of the Vaduz Trust, attached to the complaint, which

indicates that he received no consideration for transferring the

Trust to WPI.9

             Under siege, WPI seeks to take refuge in the proposition

that the plausibility standard is not satisfied when allegations

of   misconduct      are       equally     consistent    with    some     innocent

explanation.       See Twombly, 550 U.S. at 567-68.             It suggests that


     9 WPI asseverates that another attachment to the complaint
shows that Robert received consideration for the challenged
transfers in the form of fulfilling his "dream of establishing a
scholarship fund" for WPI students. The rub, though, is that the
UFTA provides that "[v]alue is given for a transfer" only "if, in
exchange for the transfer . . ., property is transferred or an
antecedent debt is secured or satisfied."       Conn. Gen. Stat.
§ 52-552d(a); Mass. Gen. Laws ch. 109A, § 4(a); see Fed. Refinance
Co. v. Klock, 352 F.3d 16, 24 (1st Cir. 2003) (noting lack of
precedential support for argument that "intangibles" such as "love
and affection . . . may supplant money, property, or satisfaction
of an antecedent debt as fair consideration" under UFCA).


                                         - 50 -
in this instance there is an "obvious alternative explanation"

with respect to the intent underlying Robert's transfer of the

scholarship funds to WPI in December of 2016:                    that Robert's

purpose was exclusively charitable.           Id. at 567.       This suggestion

elevates hope over reason.

              For one thing, the December 2016 transfer is not the

only    transfer   described   in   the   complaint,      and    the   plaintiff

plausibly alleges that Robert's earlier transfers of the Vaduz

Trust   and    funds   collected    against   the   promissory      notes   were

motivated by actual fraudulent intent.              For another thing, the

plaintiff's     allegations    about   the     December     transfer     chiefly

concern her constructive fraudulent conveyance claims — claims

that do not require proof of actual fraudulent intent.                 See Conn.

Gen. Stat. § 52-552f(a); Mass. Gen. Laws ch. 109A, § 6(a).

              Shifting gears, WPI asserts that the plaintiff has not

adequately pleaded constructive fraudulent conveyance.                 But as we

have just explained, the plaintiff has plausibly alleged both lack

of adequate consideration and insolvency as badges of fraud.                  No

more is exigible to blunt the force of WPI's assertion.                See Conn.

Gen. Stat. § 52-552f(a); Mass. Gen. Laws ch. 109A, § 6(a).

              That ends this aspect of the matter.          We hold, without

serious question, that the plaintiff's UFTA and common law claims

are adequately pleaded and impervious to WPI's ferocious assault.




                                    - 51 -
III.   CONCLUSION

             We need go no further.      Having endeavored to unravel

some strands of the tangled web of facts and law in which this

case is enmeshed, we remain mindful that there is more unraveling

yet to be done.     That additional unraveling, though, is for the

district court.     For the reasons elucidated above, we vacate the

judgment below and remand the matter for further proceedings

consistent with this opinion.



Vacated and remanded.      Costs shall be taxed in favor of the

plaintiff.




                                - 52 -